     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 1 of 20

 1    XAVIER BECERRA
      Attorney General of California
 2    VINCENT DICARLO
      Supervising Deputy Attorney General
 3    BERNICE L. LOUIE YEW, State Bar No. 114601
      Deputy Attorney General
 4    E-mail: Bernice.Yew@doj.ca.gov
      EMMANUEL R. SALAZAR, State Bar No. 240794
 5    Deputy Attorney General
      E-mail: Emmanuel.Salazar@doj.ca.gov
 6     2329 Gateway Oaks Drive, Suite 200
       Sacramento, CA 95833-4252
 7     Telephone: (916) 621-1835
       Fax: (916) 274-2929
 8
      Attorneys for State of California
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
      UNITED STATES OF AMERICA, et al., ex                     2:12-CV-1699 KJM EFB
14    rel. LOYD F. SCHMUCKLEY, JR.,
                                                               PLAINTIFFS’ JOINT OPPOSITION TO
15                                  Plaintiffs,                DEFENDANT RITE AID
                                                               CORPORATION’S MOTION TO
16                   v.                                        EXCLUDE AND STRIKE UNTIMELY
                                                               EVIDENCE AND EXPERT OPINION
17                                                             SUBMITTED WITH PLAINTIFFS’
      RITE AID CORPORATION,                                    OPPOSITION TO DEFENDANT’S
18                                                             MOTION TO EXCLUDE PLAINTIFFS’
                                    Defendant.                 PROPOSED SAMPLING
19                                                             METHODOLOGY

20    STATE OF CALIFORNIA ex rel. LOYD F.                      Hearing Date: June 28, 2018
      SCHMUCKLEY, JR.,                                         Hearing Time: 10:00 a.m.
21                                                             Courtroom: 3
                                    Plaintiff,
22
                     v.                                        ECF Nos. 195, 204, 205, 208
23
      RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28
                                                           i
         PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                          PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 2 of 20

 1                                                      TABLE OF CONTENTS

 2
     TABLE OF AUTHORITIES……………………………………………………………………...iii
 3   INTRODUCTION ........................................................................................................................ …1
 4   FACTUAL AND PROCEDURAL BACKGROUND ...................................................................... 1
          I.   California Fully Disclosed All Known Information and Known Documents in Its
 5             Possession, Custody, and Control relating to the Sampling Methodology and
               Design as of the Time of the Disclosures.................................................................. 1
 6
          II.  California in Good Faith Attempted to Facilitate Rite Aid’s Discovery relating to
 7             Its Defenses to the Sampling Methodology and Design ........................................... 3
          III. Rite Aid Delayed or Did Not Conduct Further Discovery relating to the Sampling
 8             Methodology and Design .......................................................................................... 5
 9        IV.  California Supplies the Declarations to Correct the Record Made in Rite Aid’s
               Motion to Exclude the Sampling Methodology ........................................................ 8
10   FEDERAL RULES OF CIVIL PROCEDURE ................................................................................ 9
11   ARGUMENT .................................................................................................................................. 10
          I.   California Does Not Proffer Any of the Declarants as Statistical Experts or
12             Statistical Consultants ............................................................................................. 10
13        II.  The Lien Declaration was Filed in Response to Rite Aid’s Counsel Michael
               Eagan’s Declaration (ECF No. 196) ....................................................................... 10
14        III. The Information Contained in the Meixner, Gonzales and Yew Declarations Are
               Not “New”............................................................................................................... 10
15
               A.          The Meixner Declaration Explained the Contents of California’s
16                         Disclosures .................................................................................................. 10
               B.          The Information Contained in the Gonzales Declaration relating to the
17                         Symmetry Was Known to Rite Aid as Early as July 2018 ......................... 11
18             C.          The Information Contained in the Gonzales and Yew Declarations relating
                           to the Selection of NDCs Was Not and Should Not Be a Surprise to Rite
19                         Aid ............................................................................................................... 12
          IV.  California Fully Disclosed Everything Relating to the Selection of NDCs It Knew
20             and Had at the Time of the Disclosures and Produced the Declarations in Response
               to Rite Aid’s Motion to Exclude the Sampling Methodology ................................ 13
21
          V.   The Information Contained in the Gonzales and Yew Declarations Are Not
22             Material to the Validity of the Sampling Methodology and the Question Whether
               the Parties Should Resample ................................................................................... 14
23        VI.  The Purpose of Phasing Discovery Was To Allow the Parties To Get the Statistical
               Sampling Methodology Right Before Moving On To the Merits of the Case ....... .15
24
     CONCLUSION ............................................................................................................................... 16
25

26

27

28
                                                                            ii
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 3 of 20

 1                                                    TABLE OF AUTHORITIES
     CASES
 2
     Auto Indus. Pension Trust Fund v. Tractor Equip. Sales, Inc.,
 3
        73 F. Supp. 3d 1173 (N.D. Cal. 2014)…………………………………………………….….11
 4
     Dhaliwal v. Singh,
 5      2014 U.S. Dist. LEXIS 89670, 2014 WL 2957310 (E.D. Cal. 2014) ..................................... 13
 6   Estate of Gonzales v. Hickman,
        2007 U.S. Dist. LEXIS 84390, 2007 WL 327635 (C.D. Cal. 2007)................................... 8, 13
 7

 8   Hoffman v. Cty. of Los Angeles,
        2017 U.S. Dist. LEXIS 215055 (C.D. Cal. 2017) ................................................................... 11
 9
     Lanard Toys Ltd. v. Novelty, Inc.,
10      375 F. Appx. 705 (9th Cir. 2010) .............................................................................................. 9
11
     Losee v. City of Chico,
12      2016 U.S. Dist. LEXIS 61277 (E.D. Cal. 2016)………………………………………....16

13   Ollier v. Sweetwater Union High Sch. Dist.,
         768 F.3d 843 (9th Cir. 2014)................................................................................................... 10
14

15
     FEDERAL RULES
16
     Fed. R. Evid. 26(a)(1)(A) .......................................................................................................... 9, 10
17
     Fed. R. Evid. 26(e)(1)(A) .......................................................................................................... 9, 10
18
     Fed. R. Evid. 37(c)(1) ............................................................................................................... 9, 10
19

20

21

22

23

24

25

26

27

28
                                                                           ii
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 4 of 20

 1
                                                INTRODUCTION
 2
           Defendant Rite Aid Corporation (“Rite Aid”) moves this Court for an order striking and
 3
     excluding the declarations of Grant Lien (“Lien”) (ECF No. 204-14), Marilyn Meixner
 4
     (“Meixner”) (ECF No. 204-5), Marco Gonzales (“Gonzales”) (ECF No. 204-15), and Bernice L.
 5
     Louie Yew (“Yew”) (ECF No. 204-17) in support of the joint Opposition to Rite Aid
 6
     Corporation’s Motion to Exclude Sampling Methodology (ECF No. 202), filed by Plaintiff-
 7
     Intervenor State of California (“California”) and Relator Loyd F. Schmuckley Jr. (“Relator”, and
 8
     together with California, “Plaintiffs”), as “untimely-produced evidence and undisclosed expert
 9
     opinion.” ECF No. 208 at 2. California opposes the motion on the grounds that (I) California
10
     does not proffer any of the declarants as statistical experts or statistical consultants, (II) the
11
     substance contained in the Declarations are nothing new, (III) the information contained in the
12
     Declarations are not material to the issue of sampling methodology, (IV) California fully
13
     disclosed everything relating to the sampling methodology it knew and had at the time of the
14
     disclosures, (V) the information contained in the Gonzales and Yew Declarations are not material
15
     to the validity of the sampling methodology, and (VI) the purpose of phasing discovery was to see
16
     whether the current statistical methodology is viable before moving on to the merits of the case.
17
     Based on the foregoing and as explained more fully below, this Court should deny Rite Aid’s
18
     motion.
19
                            FACTUAL AND PROCEDURAL BACKGROUND
20
             Because Rite Aid omits or mischaracterizes pertinent events during the discovery process
21
     in this matter, California provides the factual and procedural background below.
22
     I.    CALIFORNIA FULLY DISCLOSED ALL KNOWN INFORMATION AND KNOWN
23         DOCUMENTS IN ITS POSSESSION, CUSTODY, AND CONTROL RELATING TO THE
           SAMPLING METHODOLOGY AND DESIGN AS OF THE TIME OF THE DISCLOSURES.
24
             On May, 29, 2018, the Court issued a Status (Pretrial Scheduling) Order, ECF No. 128,
25
     adopting the parties’ request to conduct discovery in phases. Id. at pp. 3-4. The first phase of
26
     discovery was to address statistical sampling, and the second phase of discovery would address
27

28
                                                            1
          PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                           PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 5 of 20

 1   all other discovery. Id. at pp. 4-5. In connection with the first phase of discovery (statistical

 2   sampling), the Court stated:

 3            At the earliest feasible point during this stage of discovery, plaintiffs will make
 4            disclosures concerning their statistics experts and the design of the statistical
              sample so that Rite Aid can conduct discovery concerning the same. Rite Aid
 5            will file any motions directed toward the viability of statistical sample during this
              stage of discovery so that preparation of the case for trial will not be significantly
 6            delayed if it becomes necessary to redraw the statistical sample.
 7            On July 27, 2018, California served the Petron Report and materials, which explained the

 8   relevant features of the sampling methodology completed by the Government. 1 Pertinent here, Mr.

 9   Petron reported the following excerpted facts in support of his opinion that the sampling methodology

10   is statistically valid:

11            •   I was provided with the U.S. DOJ sample frames and original populations. There were
12                three categories of sample frames named: 1) Off Formulary, 2) Diagnosis Related, and
                  3) Symmetry. These sample frames were created through a variety of different
13                procedures. The Off Formulary and the Diagnosis Related populations where created
                  by matching California Rite Aid Medi-Cal claims data with a particular list of National
14                Drug Codes (“NDC”). All drugs which are on the NDC list are classified as Code 1
                  diagnosis restricted drugs. A subset of the NDC list was identified as drugs that are
15                commonly prescribed and dispensed outside the approved Code 1 diagnosis restriction.
16                Exhibit 3.1. The Rite Aid Medi-Cal claims that matched with this subset of NDCs was
                  created and referred to as the Off Formulary sample frame. All other Rite Aid Medi-
17                Cal claims that matched NDCs on the original list, Exhibit 3.2, and not on the Off
                  Formulary list, Exhibit 3.1, were used to create the Diagnosis Related sample frame.
18                Claims in the Off Formulary and Diagnosis Related sample frames were restricted to
                  January 1, 2007 to December 31, 2014. Lastly, only paid claims were allowed into the
19                sample frame.
20
              •   The third sample frame was named Symmetry. It is my understanding that the California
21                Department of Health Care Services uses a third party rules based software program,
                  named Symmetry, that identifies Medi-Cal claims where a drug has been prescribed to a
22                particular beneficiary whose claim history does not support the use of the prescribed drug.
                  The output from this software program for the time period 2010 through 2013 was used to
23                create the Symmetry sample frame.
24   ECF No. 204-1 at 6-7.
25

26
              1
               California also produced on June 19, 2018, the anonymized claims data, the RAT-
27   STATS number generator, and the random seeds. ECF No. 159 at ¶ 5. On September 11, 2018,
     California produced the raw non-anonymized claims data upon court approval of the amendments
28   to the existing HIPAA Qualified Protective Order. Id. at ¶ 5, 8.
                                                      2
          PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                           PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 6 of 20

 1            Also on July 27, 2018, California supplied all information known to California at the time to

 2   Rite Aid’s Interrogatory Nos. 1 and 2 (which sought step-by-step details of the selection of the

 3   “sample universes” and “sample sets” and names of persons involved) and all known documents in

 4   California’s possession, custody, or control responsive to Request for Production of Documents Nos.

 5   1 and 2 (which sought documents related to the selection of the sample sets and Symmetry sample). 2

 6   ECF No. 204-4, at 15-17; ECF No. 204-5 at ¶ 4. California also identified Gonzales of DHCS and

 7   David Poulson of the USAO, among others, and their particular involvements in the sampling process.

 8   ECF No. 204-4, at 15-17. In full disclosure, California informed Rite Aid it did not know at the time

 9   the “full extent of the process in finalizing the lists of NDCs.” Id.

10   II.    CALIFORNIA IN GOOD FAITH ATTEMPTED TO FACILITATE RITE AID’S DISCOVERY
            RELATING TO ITS DEFENSES TO THE SAMPLING METHODOLOGY AND DESIGN.
11
              On August 23, 2018, California and Rite Aid’s counsel Tera Heintz, Michael Eagan, and
12
     Elaine Fenna had a meet-and-confer call to discuss the ongoing discovery between the parties, where
13
     California observed that Rite Aid seemed to not understand the materials produced on July 27, 2018.
14
     Declaration of Emmanuel R. Salazar, filed concurrently herewith, (“Salazar Decl.”) ¶ 3. California
15
     therefore offered to facilitate informal interviews or draft declarations to address Rite Aid’s questions
16
     or concerns. Ibid. In response, Rite Aid, stated it would like to depose witnesses. Ibid.
17
              On August 24, 2018, in connection with Interrogatory Nos. 1 and 2, California wrote, in part,
18
     “What we stated in our response was all we know and all that was relayed to California’s sampling
19
     expert Michael Petron.” Moreover, California explained,
20
              [W]e believe that the selection of drugs that would comprise the universe is not
21            relevant to the determination of whether the sampling methodology in this matter is
22            statistically valid. Does your expert contend that it is? And if so, how? Related, as
              stated in our complaint, more than 10 million pharmacy claims are submitted each
23            year to Medi-Cal. The government is reasonably entitled to and practically must
              factor different criteria to determine and narrow the affected universe of claims that
24            were prone or susceptible to a provider’s alleged fraud and that could be subjected to
              sample testing. [¶] Notwithstanding, California is willing to stipulate to allow Rite
25

26            2
              Among documents produced are the original list of more than 15,000 Code 1 drugs
     (which included all the Code 1 drugs that had hard, soft, and hybrid (treated as soft) edits, as well
27   as the two final NDC lists used to filter the originally extracted claims data of Rite Aid paid
     claims for dispensing Code 1 drugs and create the Off-Formulary and Diagnosis-Related sample
28   frames. ECF No. 204-5 at 2:17-18, 5:11-12 and ¶ 6.
                                                         3
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 7 of 20

 1          Aid to depose at any time the persons involved with the drug selection process in
            connection with the claim universe.
 2
     Salazar Decl., Exh. A, Aug. 24, 2018 Letter from California to Rite Aid.
 3
            On August 27, 2018, California emailed Rite Aid’s counsel to facilitate a meet-and-confer
 4
     conference with DHCS so that Rite Aid could conduct third-party discovery on DHCS, where
 5
     California specifically advised, “Notably, as we have explained, we do not represent DHCS and
 6
     DHCS is not a party in this matter. Nor is DHCS privy to matter-related information. Hence, DHCS
 7
     may not understand the terms that Rite Aid used in its document requests served on [Bureau of Medi-
 8
     Cal Fraud and Elder Abuse (‘BMFEA’)].” Salazar Decl., Exh. B, Aug. 27, 2018 Email from
 9
     California to Rite Aid. On August 30, 2018, California and Rite Aid’s counsel had another call
10
     regarding the ongoing discovery between the parties, where both parties mutually agreed to hold off
11
     on discovery of other data materials relating to the claims universe. Salazar Decl., ¶ 6 and Exh. C,
12
     August 31, 2018 Letter from California to Rite Aid.
13
            As early as September 7, 2018, California emailed Rite Aid inviting it to participate in a call
14
     with DHCS-Office of Legal Services to discuss third-party DHCS discovery in this matter. Salazar
15
     Decl., Exh. D, Sep. 2018 Email Thread among Counsel. While Rite Aid and California had agreed to
16
     hold off on any discovery between the parties relating to “claims universe,” Rite Aid wanted to add
17
     among topics to discuss with DHCS discovery regarding it. Id., Sep. 14, 2018 email. On September
18
     19, 2018, in response to Rite Aid’s subpoena on DHCS, California emailed,
19

20          As discussed last Monday, with the goal of reasonably tailoring the broad document
            requests, BMFEA is open and DHCS has said it will cooperate to depositions of non-
21          party DHCS PMKs with respect to particular subject matters, e.g., pharmacy audits,
            TAR approval processes, etc. What dates are we targeting? Anticipating upcoming
22          holidays, we’d like to clear participants’ schedules well in advance.

23          BMFEA also opines that conducting these PMK depositions first (before serving
            document subpoenas) would be a cost-effective, targeted, and expedient means to
24          facilitate additional and necessary discovery.
25
     Salazar Decl., Exh. E, Sep. 19, 2018 email from California to Rite Aid’s Counsel.
26          Given California’s observations that Rite Aid seemed not to understand the materials
27   produced in connection with the sampling methodology and DHCS not being privy to the ongoing
28
                                                           4
         PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                          PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 8 of 20

 1   litigation, on October 9, 2018, California emailed Rite Aid’s counsel requesting that Rite Aid include

 2   California and Relator in any communications with DHCS or its retained counsel, or any third-party

 3   relating to the scope of third-party discovery. Salazar Decl., Exh. F, Oct. 9, 2018 Email from

 4   California to Rite Aid’s Counsel. Despite Plaintiffs’ requests, Rite Aid excluded Plaintiffs from its

 5   communications with DHCS and the USAO. Salazar Decl., ¶ 10.

 6          On November 8, 2019, Rite Aid moved to extend by two months the discovery deadlines

 7   specifically to conduct written and deposition discovery to DHCS and the USAO, which the Court

 8   granted on December 12, 2019. ECF Nos. 148 at 10, 176.

 9   III. RITE AID DELAYED OR DID NOT CONDUCT FURTHER DISCOVERY RELATING TO
          THE SAMPLING METHODOLOGY AND DESIGN.
10
            On November 30, 2018, Rite Aid extensively deposed California’s statistical expert Michael
11
     Petron. Relevant here, Mr. Petron testified regarding how certain NDCs were used to identify the
12
     relevant claims comprising the Off-Formulary and Diagnosis-Related sample frames from which
13
     samples would be randomly selected for testing of the Code 1 allegations (Salazar Decl., Exh. G,
14
     Petron Dep. 19:23-31:6, 67:2-7, 72:9-73:11, 76:2-77:2, 77:19-82:8, 82:19-83:8); hard edits versus soft
15
     edits (id. 73:12-74:22, 76:2-9); removal of certain drug classes from the NDC lists (id. 74:25-75:15);
16
     the Symmetry software, the Symmetry claims output, Symmetry replication issues, Symmetry
17
     sample’s sampling validity, and the immateriality of the prevalence of certain drugs or towns in the
18
     Symmetry output (id. 31:13-35:18, 221:14-222:10, 242:9-13, 243:19-244:17, 245:4-247:20, 250:23-
19
     252:8, 252:19-254:3, 254:17-255:16); and his understanding of the involvement of Marco Gonzales
20
     (id. 221:2-13, 240:20-241:16, 242:9-21).
21
            Despite knowing as early as 2015, ECF No. 43-1 at ¶ 5, and as of July 27, 2018 through
22
     California’s responses to Interrogatory Nos. 1 and 2, about the USAO’s involvement in the statistical
23
     sampling in this matter, Rite Aid did not issue a Touhy request to the USAO until January 8, 2019.
24
     Salazar Decl., Exh. H, Jan. 8, 2019 Letter from Rite Aid’s Counsel to the USAO.
25
            On February 15, 2019, Rite Aid served the Report No. 1 of Dr. Roy J. Epstein, PhD (“Epstein
26
     Report”). ECF No. 201. The Epstein Report showed that Dr. Epstein understood what Mr. Petron
27

28
                                                           5
         PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                          PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 9 of 20

 1   stated in his deposition regarding these topics. ECF No. 201 at ¶, 81. Regarding Symmetry, Dr.

 2   Epstein only concluded,

 3          Regardless of the number of false claims that may be projected for the Symmetry
 4          universe, the skew in the data towards a small number of drugs in predominantly
            small towns raises significant questions of whether the sample accurately
 5          represents any relevant general pattern of conduct by Rite Aid on a state-wide
            basis. It also raises questions of whether there are location-specific or drug-
 6          specific factors that should be taken into account in the sample design analysis.
 7
     Id. at ¶ 80. As to the Off-Formulary and Diagnosis-Related sample frames, Dr. Epstein only
 8
     concluded, “These considerations again raise the question whether the underlying universes
 9
     contain claims that are representative of Rite Aid’s overall business and volume for dispensing.”
10
     Id. at ¶ 83. Notably, while Dr. Epstein noted that “[a]dditional discovery would be needed to
11
     understand whether such specific factors are present and reflect unique, and perhaps isolated,
12
     issues rather than any overall pattern of non-compliance by Rite Aid stores state-wide,” Id. at ¶
13
     80, Rite Aid did not conduct any further discovery relating to these matters nor disclosed data
14
     relating to Rite Aid’s overall business, volume of drugs dispensed, or overall Medi-Cal business
15
     to support his observations. 3 Salazar Decl., ¶ 13.
16
            On April 10, 2019, Plaintiffs deposed Dr. Epstein, where he, relevant here, testified about
17
     the following facts or opinions:
18

19                  Q. Okay. If I read your report correctly, it is your opinion that
            California’s sampling methodology and design in this matter is invalid because
20          the symmetry sample is not representative of the symmetry sample frame with
            respect to the drug selected?
21                  A. The same point: I -- I don’t think my report is stated in that way.
22   Salazar Decl., Exh. I, Epstein Dep. 28:4-11.
23
                    Q:     Okay. Moving on. If – if I read your report correctly, it is your
24          opinion that California’s sampling methodology and design in this matter is
            invalid because the Symmetry sample is not representative of the Symmetry
25          sample frame with respect to the Rite Aid store location selected?
                    MR. SMITH: Asked and answered.
26
            3
               As stated in ECF No. 205 at 15-16, California believes these conjectural “red flags”
27   based on unsupported comparisons beyond the sample frames are immaterial to the issue of
     sampling validity because the Government’s sampling objective is the estimation of the number
28   of false claims in the sample frames.
                                                       6
         PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                          PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 10 of 20

 1                   THE WITNESS: I would like to look at the exact language I used on that
             point, actually, if that’s okay.
 2                   MR. SALAZAR:
 3                   Q:        Sure.
                     (Whereupon, the witness reviews the material provided.)
 4                   THE WITNESS: So I -- I don’t say that the Symmetry sample is invalid. I
             say it has some peculiar patterns that raise concerns in my mind, or I could call
 5           them “red flags.” [¶] But at this point, it’s – it’s hard to say more, because Mr.
             Petron wasn’t able to explain in much detail how the Symmetry sample was
 6           arrived at. So whether these red flags end up being real signs of invalidity or
 7           whether there’s some more benign explanation for them, at this point, I don’t
             know. But these are observations of – that the Symmetry sample is – does raise
 8           red flags.
                     BY MR. SALAZAR:
 9                   Q: Is that – will you provide the same answer with respect to the
             Symmetry sample’s representativeness from the sample frame with respect to the
10
             drug selected?
11                   A: Yeah, between the drug select – in regarding the Symmetry sample
             between the drug – the particular drugs included, which are few – just a few types
12           of drugs, really, and the striking geographic distribution of those claims, I would
             like to – I – if I were the finder of fact, I would like to know more about that
13           before proceeding further.
14    Salazar Decl., Exh. I, Epstein Dep. 105:22-107:14.
15
                    Q: --I’m just asking whether – what is it – what else do you need to make
16           an expert opinion as to the representativeness of the Symmetry sample from the
             sample frame?
17                  A: Oh, I think the Symmetry sample is revealing what we know about the
             Symmetry frame anyways, that it’s a small number of drugs drawn frequently
18           from – very disproportionately from towns that are small.
                    Q: Okay. So let me just point – point-blank ask you. Is a Symmetry
19
             sample representative of the Symmetry sample frame?
20                  A: Yes.

21    Salazar Decl., Exh. I, Epstein Dep. 108:9-22.
                     Q: Okay. If I read your report correctly, is it your – is it your opinion that
22           California’s sampling methodology and design in this matter is invalid because
             the diagnosis related in [Off]-Formulary samples are not representative of the
23           populations of California cities and towns?
24                   MR. SMITH: Vague.
                     THE WITNESS: I said, again, that dis – the geographic distribution of
25           these claims is, frankly, a little perplexing.
                     BY MR. SALAZAR:
26                   Q: So similar to what you said before, it just raises red flags to you?
                     A: The geographic distribution does, yes.
27                   Q. As to the geographic distribution. So – but let me as you point-blank
28           then. So with respect to the – so let me backtrack. So you understand the
                                                            7
          PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                           PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 11 of 20

 1             diagnosis-related samples were stratified to A, B, and C? Is that your
               understanding?
 2                    A: Yes.
 3                    Q: And then [Off]-formulary samples were stratified into D, E, and F?
                      A: Yes.
 4                    Q: Okay. So with respect to the sample frame A, are you contending that
               the sample taken for – from that Symmetry – I mean – I’m sorry – from that
 5             sample frame A is not representative?
                      A: The samples are representative of the corresponding frames.
 6                    Q. And this is applicable to A, B, C, D, E, F, -- this opinion you just
 7             mentioned?
                      A. Yes, yes.
 8
      Salazar Decl., Exh. I, Epstein Dep. 108:23-110:10.
 9
      IV.    CALIFORNIA SUPPLIES THE DECLARATIONS TO CORRECT THE RECORD MADE IN
10           RITE AID’S MOTION TO EXCLUDE THE SAMPLING METHODOLOGY.

11             Despite Dr. Epstein’s admissions that the sampling methodology is not invalid due to selection

12    of drugs to be studied, and that the samples in this matter are in fact representative of the sample

13    frames to which Plaintiffs intend to extrapolate, id.; Salazar Decl., Exh. G 236:6-24, 238:15-239:1,

14    on April 15, 2019, Rite Aid moved to exclude the sampling methodology the Government employed

15    during the pre-intervention investigation (as opposed to “proposed” in this litigation) because Rite Aid

16    purportedly did not obtain additional information regarding “why or how certain NDCs were

17    excluded” in creating the Off-Formulary and Diagnosis-Related universes and because Rite Aid could

18    not replicate the original Symmetry data pull in creating the Symmetry universe. ECF No. 195 at 6-7.

19    In the motion, Rite Aid reserved the right to supplement the record before the Court if and when new

20    discovery is obtained from Plaintiffs, the DHCS and/or the USAO. See ECF No. 195 at fn. 7. In this

21    regard, on April 30, 2019, Rite Aid emailed Plaintiffs with a deposition subpoena purportedly for

22    David Poulson of the USAO. Salazar Decl., ¶ 16.

23             On May 15, 2019, California filed its Opposition to ECF No. 195, providing (1) the Lien

24    Declaration in response to Rite Aid’s counsel’s declaration regarding third-party DHCS discovery, (2)

25    the Meixner Declaration to explain to the Court the extensive contents of the July 27, 2018

26    production, and (3) the Gonzales and Yew Declarations in response to Rite Aid’s argument relating to

27    a claimed lack of purportedly needed information. ECF No. 205, fn. 8. The contents of the Gonzales

28    and Yew Declarations were gathered and prepared in response to the April 15, 2019 Motion (ECF No.
                                                              8
            PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                             PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 12 of 20

 1    195) and the April 30, 2019 Poulson Subpoena. The four Declarations were approved on May 15,

 2    2019, and accordingly served and filed concurrently with ECF No. 195. 4

 3                               FEDERAL RULES OF CIVIL PROCEDURE
 4            Rule 26(a) requires a party to provide the name and, if known, the address and telephone

 5    number of each individual likely to have discoverable information—along with the subjects of

 6    that information—that the disclosing party may use to support its claims or defenses, unless the

 7    use would be solely for impeachment;” and a copy—or a description by category and location—

 8    of all documents and tangible things that the disclosing party has in its possession, custody, or

 9    control and may use to support its claims or defenses, unless the use would be solely for

10    impeachment. Fed. R. Civ. P. 26(a)(1)(A)(i)-(ii). Moreover, “A party who has made a disclosure

11    under Rule 26(a)—or who has responded to an interrogatory, request for production, or request

12    for admission—must supplement or correct its disclosure or response: (A) in a timely manner if

13    the party learns that in some material respect the disclosure or response is incomplete or incorrect,

14    and if the additional or corrective information has not otherwise been made known to the other

15    parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1)(A).

16            “If a party fails to provide information or identify a witness as required by Rule 26(a) or

17    (e), the party is not allowed to use that information or witness to supply evidence on a motion, at

18    a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ.

19    P. 37(c)(1). “Among the factors that may properly guide a district court in determining whether a

20    violation of a discovery deadline is justified or harmless are: (1) prejudice or surprise to the party

21    against whom the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the

22    likelihood of disruption of the trial; and (4) bad faith or willfulness involved in not timely

23    disclosing the evidence.” Lanard Toys Ltd. v. Novelty, Inc., 375 F. Appx. 705, 713 (9th Cir.

24    2010). “A district court has wide discretion in controlling discovery. . . . [T]hat discretion is

25
              4
               Given that (a) Plaintiffs were excluded from the meet-and-confer efforts between Rite Aid
26    and the USAO and between Rite Aid and DHCS, (b) Dr. Epstein opined that the sample frames were
      representative (and not invalid due to selection of drugs or failure to replicate Symmetry), and (c) Rite
27    Aid did not notice any deposition subpoena until May 31, 2019, to California, Rite Aid seemed to
      have abandoned its purported concern about the selection of drugs or inability to replicate the
28    Symmetry data pull.
                                                           9
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 13 of 20

 1    particularly wide when it comes to excluding witnesses under Rule 37(c)(1).” Ollier v.

 2    Sweetwater Union High Sch. Dist., 768 F.3d 843, 862 (9th Cir. 2014) (Citations omitted.).

 3                                                   ARGUMENT
 4    I.     CALIFORNIA DOES NOT PROFFER ANY OF THE DECLARANTS AS STATISTICAL
             EXPERTS OR STATISTICAL CONSULTANTS.
 5
             While the Court ordered Plaintiffs to make disclosures concerning their statistics experts,
 6
      ECF No. 128 at 5, Mr. Lien, Ms. Meixner, Mr. Gonzales, and Ms. Yew were not consulted and
 7
      are not proffered as statistics experts in this matter. They may be “experts” in other fields, like,
 8
      e.g., Mr. Gonzales may be an expert in “health informatics” and Medi-Cal pharmacy claims data,
 9
      policies, and related computer program implementation, but not in statistics.
10
             Contrary to Rite Aid’s motion, therefore, California did not fail to disclose and did not
11
      belatedly disclose any statistical expert opinion in these declarations. Rite Aid’s motion therefore
12
      should be denied.
13
      II.    THE LIEN DECLARATION WAS FILED IN RESPONSE TO RITE AID’S COUNSEL
14           MICHAEL EAGAN’S DECLARATION (ECF NO. 196)
15           Grant Lien is the attorney representing the Department of Health Care Services in

16    connection with Rite Aid’s third-party discovery. As Mr. Lien states in his declaration, he was

17    correcting for the record Rite Aid’s statement in its motion (ECF No. 195) that “DHCS

18    contradicts the State’s explanation about how the sample universes were created,” ECF No. 204-

19    14 at ¶ 2, and that he “did not comment about Mr. Gonzales’ whereabouts, contrary to Rite Aid’s

20    counsel’s assertion.” Id. at fn. 1. The contents of Mr. Lien’s Declaration are outside the scope of

21    mandatory disclosures under Rule 26(a) or mandatory supplemental responses under Rule 26(e).

22    California is justifiably permitted to address opposing counsel’s (mis)statement of facts. The

23    Lien Declaration is therefore not excludable under Rule 37.

24    III. THE INFORMATION CONTAINED IN THE MEIXNER, GONZALES AND YEW
           DECLARATIONS ARE NOT “NEW”.
25
             A.     The Meixner Declaration Explained the Contents of California’s
26                  Disclosures.
27             Ms. Meixner is a BMFEA Investigative Auditor Supervisor. She verified California’s

28    July 27, 2018 Responses to Rite Aid’s Special Interrogatories regarding the sampling
                                                      10
            PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                             PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 14 of 20

 1    methodology. ECF No. 204-4 at 31. Rite Aid did not at all notice her deposition or any

 2    California 30(b)(6) witness relating to the sampling methodology. Salazar Decl., ¶ 15.

 3           Upon reading the Meixner Declaration, we learn that it was prepared to basically correct

 4    the record made by Rite Aid in ECF No. 195 about the purported lack of information and

 5    documents California has thus far supplied in connection with the sampling methodology. There

 6    is nothing new or belated in the Meixner Declaration. The Court, therefore, should deny Rite

 7    Aid’s motion in connection with the Meixner Declaration. See Hoffman v. Cty. of Los Angeles,

 8    2017 U.S. Dist. LEXIS 215055 at *6 (C.D. Cal. 2017) (denying motion to exclude because

 9    defendants should not have been surprised and did not seek to depose the witness over the past

10    eight months). See also Auto Indus. Pension Trust Fund v. Tractor Equip. Sales, Inc., 73 F. Supp.

11    3d 1173, 1183 (N.D. Cal. 2014) (holding failure to disclose harmless when the other party “easily

12    could have” inquired more into certain statements).

13          B.    The Information Contained in the Gonzales Declaration relating to the
                  Symmetry Was Known to Rite Aid as Early as July 2018
14
             The Gonzales Declaration contains information regarding the data pull requested by
15
      BMFEA involving the Symmetry software. Rite Aid claims that the information relating to
16
      Symmetry was belatedly disclosed and prejudiced its ability to conduct discovery. Not so.
17
             Rite Aid has known since at least July 27, 2018 that “[DHCS] uses a third party rules
18
      based software program, named Symmetry, that identifies Medi-Cal claims where a drug has been
19
      prescribed to a particular beneficiary whose claim history does not support the use of the
20
      prescribed drug” and that “the output from this software program [was] for the time period 2010
21
      through 2013.” ECF No. 204-1 at 7. As of November 30, 2018, Rite Aid also learned that
22
      replicating the same Symmetry data pull today for the claims existing from 2010 to 2013 would
23
      be “laborious” and “expensive.” Salazar Decl., Exh. G, Petron Dep. 246:3-19.
24
             Moreover, California disclosed Marco Gonzales and his role as the DHCS contractor who
25
      provided the Symmetry claims data to BMFEA in response to California's request. ECF No. 204-
26
      4, at 15-17; ECF No. 204-5 at ¶ 4. For unjustifiable reasons, Rite Aid in its motion admits it did
27

28
                                                           11
          PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                           PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 15 of 20

 1    not notice his deposition, ECF No. 208 at 10, which was purportedly its original plan shared with

 2    Plaintiffs and the Court. See ECF No. 148 at 10.

 3           The Court should therefore deny Rite Aid’s motion relating to the facts stated in the

 4    Gonzales Declaration regarding Symmetry. Estate of Gonzales v. Hickman, 2007 U.S. Dist.

 5    LEXIS 84390, 2007 WL 327635, * 6 (C.D. Cal. 2007) (finding that “belated disclosure of reports

 6    was harmless” because “their substance was available” at a much earlier date).

 7          C.    The Information Contained in the Gonzales and Yew Declarations relating
                  to the Selection of NDCs Was Not and Should Not Be a Surprise to Rite
 8                Aid.
 9           On July 27, 2018, California produced, among other things, (a) the list of 15,324 NDCs

10    that had Code 1 restrictions dated June 2014, (b) the list of drug classes that DHCS considered

11    may be subject to abuse, be prescribed off its approved FDA use, or be prescribed inconsistent

12    with the Code 1 restrictions, and (c) the final “Off Formulary” NDC List and the “Diagnosis-

13    Related” NDC List that were used to capture the claims that would comprise the “Off Formulary”

14    and “Diagnosis-Related” sample frames. ECF No. 204-5, at 7:3-7, 10:1-11.

15           California also disclosed the role of Mr. Gonzales in the creation and finalization of the

16    NDC lists. California specifically identified Mr. Gonzales as a person who had information

17    relating to the “sample universe.” ECF No. 204-4, at 15-17. Specifically, California stated,

18    “Gonzales, Duc Nguyen, an employee of Xerox, and David Poulson (“Poulson”) of the U.S.

19    Attorney’s Office for the Eastern District of California, finalized two lists of national drug codes

20    (“NDC”) that were Code 1 diagnosis-restricted drugs that would be used for the pre-intervention

21    investigation in this matter. . . . The final NDC lists are Exhibits 3.1 (“Off Formulary NDC List”)

22    and 3.2 (“Diagnosis Related NDC List”) to the Expert Report No. 1 and are in the CD

23    accompanying Expert Report No. 1.” ECF No. 204-4, at 16. California also, in full candor,

24    disclosed as of July 27, 2018, “We do not know the full extent of the process in finalizing the lists

25    of NDCs. We understand that some Code 1 diagnosis-restricted drugs, such as drugs relating to

26    pregnant women, were not included in the final NDC lists.” Ibid.

27           During his deposition, Mr. Petron explained the process of the selection of NDCs. He was

28    extensively questioned on how certain NDCs were used to identify the relevant claims comprising the
                                                     12
          PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                           PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 16 of 20

 1    Off-Formulary and Diagnosis-Related sample frames from which samples would be randomly

 2    selected for testing of the Code 1 allegations. Salazar Decl., Exh. G, Petron Dep. 19:23-31:6, 67:2-7,

 3    72:9-73:11, 76:2-77:2, 77:19-82:8, 82:19-83:8. He was asked about hard edits versus soft edits. Id.

 4    73:12-74:22, 76:2-9. He was also questioned about removal of certain drug classes from the NDC

 5    lists. Id. 74:25-75:15.

 6             Based on the foregoing, the Court should deny Rite Aid’s motion with respect to the facts

 7    in the Gonzales and Yew Declarations relating to the selection of the NDCs. Estate of Gonzales

 8    v. Hickman, 2007 U.S. Dist. LEXIS 84390, 2007 WL 327635, *6 (finding that belated disclosure

 9    of report was harmless because the substance was available at a much earlier date); Auto Indus.

10    Pension Trust Fund, 73 F. Supp. 3d at 1183 (holding failure to disclose harmless when the other

11    party “easily could have” inquired more into certain statements); Dhaliwal v. Singh, 2014 U.S.

12    Dist. LEXIS 89670, 2014 WL 2957310, *7 (E.D. Cal. 2014) (holding that a “technical violation

13    of Rule 26” was harmless when moving party was not diligent in seeking to take the deposition of

14    a witness).

15    IV.    CALIFORNIA FULLY DISCLOSED EVERYTHING RELATING TO THE SELECTION OF
             NDCS IT KNEW AND HAD AT THE TIME OF THE DISCLOSURES AND PRODUCED THE
16           DECLARATIONS IN RESPONSE TO RITE AID’S MOTION TO EXCLUDE THE SAMPLING
             METHODOLOGY.
17
               California fully disclosed and verified all known information and known documents in its
18
      possession, custody or control to show that the sampling methodology is valid. California also
19
      informed Rite Aid where further information might be obtained if Rite Aid believed it was
20
      missing information relevant to its defense, i.e., DHCS and the USAO. ECF No. 204-4, at 17.
21
      Because Rite Aid’s counsel seemed to not understand the sampling methodology, California
22
      offered to allow Rite Aid to informal interviews and offered to draft declarations relating to the
23
      sampling methodology. Salazar Decl., ¶ 3. California also facilitated third-party discovery by
24
      introducing Rite Aid’s counsel and DHCS attorneys as well as meeting and conferring on the
25
      scope of Rite Aid’s document requests. Salazar Decl., Exhs. D & E. California also met with
26
      DHCS to allow Rite Aid to depose its subject matter experts for depositions, per Rite Aid’s
27
      request. Salazar Decl., Exhs. D & E.
28
                                                             13
            PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                             PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 17 of 20

 1            Moreover, to facilitate the third-party process and avoid any potential misunderstandings

 2    between Rite Aid and DHCS or the USAO, California asked to be included in Rite Aid’s meet-

 3    and-confer efforts with either entity. Salazar Decl., Exh. F. Rite Aid, however, did not include

 4    California in any such communications. Salazar Decl., ¶ 10.

 5            All the while, California thought that Rite Aid had all that it thought it needed because (a)

 6    California believed the necessary information was all provided to Rite Aid, (b) Mr. Petron opined

 7    that the selection of NDCs was not material to the validity of the sampling methodology, (c) Dr.

 8    Epstein, while observing “red flags,” concluded that the selection of NDCs were also not material

 9    to the validity of the sampling methodology, (d) Rite Aid did not notice any further deposition as

10    it had originally said it intended to do, and (e) Rite Aid did not include Plaintiffs in its

11    communications with DHCS and the USAO regarding its third-party discovery.

12            Not until Rite Aid filed its April 15, 2019 motion did Plaintiffs learn that the selection of

13    the NDCs was an ongoing concern to Rite Aid. Also, on April 30, 2019, for the first time, Rite

14    Aid issued (but did not notice) a subpoena to David Poulson of the USAO. Prompted by these

15    two April 2019 documents, California met with Marco Gonzales, DHCS attorneys, and the

16    USAO to prepare the Gonzales and Yew Declarations to cure any perceived or actual prejudice

17    Rite Aid claims to have suffered. Upon final approvals, which occurred on May 15, 2019,

18    California served the Gonzales and Yew Declarations, concurrently with and cited in footnote 8

19    of ECF No. 205, filed on May 15, 2019.

20    V.    THE INFORMATION CONTAINED IN THE GONZALES AND YEW DECLARATIONS ARE
            NOT MATERIAL TO THE VALIDITY OF THE SAMPLING METHODOLOGY AND THE
21          QUESTION WHETHER THE PARTIES SHOULD RESAMPLE.
22            Last but not least, the contents contained in the Gonzales and Yew Declarations relating to

23    the selection of NDCs and the replicability of the Symmetry claims output that both led to the

24    creation of the sample frames are immaterial to the issues concerning the validity of the sampling

25    methodology or whether California should resample.

26            Dr. Epstein testified, “I just wouldn’t – I don’t know that you can use the term ‘right or

27    wrong’ in picking the universe.” Salazar Decl., Exh. I, Epstein Dep. 135:1-11. To the question,

28    “Can the Government select which particular claims they would like to include in a particular
                                                     14
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 18 of 20

 1    sample frame that they would like to investigate?”, Dr. Epstein answered, “I think anybody is free

 2    to pick a universe. The question is how do you – what inferences do you draw in that universe.”

 3    Id. 135:17-23.

 4             Thus, so long as the intended extrapolation is limited to the estimation of false claim in the

 5    respective sample frame and not beyond, the contents of the Gonzales and Yew declarations are

 6    indeed immaterial to sampling validity. As Mr. Petron testified, “I am going to take a sample of a

 7    sample frame and I will extrapolate that sample to that sample frame.” Salazar Decl., Exh. G,

 8    Petron Dep. 236:6-24. He added, “I can offer an opinion about what the universe is, what the

 9    sample is, and then extrapolate from the sample to the universe. What people, basically what

10    attorneys argue after that I leave to the attorneys.” Id. 238:15-239:1.

11             With respect to Symmetry, Mr. Petron testified, “[The Symmetry claims output] is a set of

12    claims which folks at [DHCS] believe represents claims that have a higher likelihood of a false

13    claim. Whether or not that likelihood bears out or not, that’s going to be determined with the

14    sample. There is not going to be a oh, I don’t understand what’s really happening or they did it

15    right or they did it wrong. It doesn’t – it frankly just doesn’t matter.” Salazar Decl., Exh. G,

16    Petron Dep. 246:3-247:8

17             Because the contents of the Gonzales and Yew Declarations are not relevant to the

18    question regarding the validity of the sampling methodology, as stated by both California’s and

19    Rite Aid’s statistical experts, they are immaterial. The Court, therefore, should deny Rite Aid’s

20    motion.

21    VI.    THE PURPOSE OF PHASING DISCOVERY WAS TO ALLOW THE PARTIES TO GET THE
             STATISTICAL SAMPLING METHODOLOGY RIGHT BEFORE MOVING ON TO THE
22           MERITS OF THE CASE.
23             The original purpose of the discovery phasing was to determine early whether Plaintiffs

24    can proceed with the statistical sample employed during the several years of pre-intervention

25    investigation or Plaintiffs need to resample. The Court and all parties have invested significant

26    years and resources gathering and evaluating evidence relating to the current statistical sample.

27    The only prejudice Rite Aid claims it has suffered is an inability to seek “full” discovery

28    concerning the declarations and documents produced subsequent to its filing of its April 15, 2019
                                                    15
            PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                             PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 19 of 20

 1    motion. The Court has not set a trial date. While Plaintiffs believe that they have fully complied

 2    with and gone beyond their obligations in order to assist Rite Aid to understand the materials

 3    relating to the sampling methodology and obtain the information it has said it needs, and that Rite

 4    Aid has not suffered any prejudice as a result of any alleged fault of Plaintiffs, if the Court wishes

 5    to modify the scheduling order to accommodate Rite Aid's request to conduct discovery

 6    concerning the subject declarations, it has the discretion to do so. See Losee v. City of Chico,

 7    2016 U.S. Dist. LEXIS 61277, *2 (E.D. Cal. 2016) (allowing extension of discovery in the

 8    interest of justice).

 9                                                 CONCLUSION
10          The contents of the declarations are not statistical expert opinions. They were primarily

11    addressed to correct the record before the Court. California timely disclosed all it knew and had

12    relating to the sampling methodology. California supplied the declarations at the earliest

13    opportunity upon approval. Moreover, the contents of the Lien, Gonzales, and Yew Declarations

14    are immaterial to the issue of sampling validity. Based on the foregoing, the Court should deny

15    Rite Aid’s motion, ECF No. 208.

16                                                   Respectfully submitted,
      Dated: June 14, 2019                           XAVIER BECERRA
17
                                                     Attorney General of California
18
                                                     /s/ Emmanuel R. Salazar
19                                                   ____________________________
                                                     EMMANUEL R. SALAZAR
20                                                   Deputy Attorney General
21                                                   Attorneys for Plaintiff State of California

22    Dated: June 12, 2019                          WATERS &KRAUS LLP

23                                                  /s/ Wm. Paul Lawrence II (as authorized on 6/14/19)
                                                    ____________________________
24                                                  WM. PAUL LAWRENCE II
25                                                  Attorneys for Loyd F. Schmuckley, Jr.

26

27

28
                                                            16
           PLS.’ JOINT OPP. TO DEF.’S MTN. TO EXCLUDE AND STRIKE UNTIMELY EVID. AND EXPERT OPINION SUBMITTED WITH
                                            PLS.’ OPP. TO DEF.’S MTN. TO EXCLUDE PLS.’ PROPOSED SAMPLING METHODOLOGY
     Case 2:12-cv-01699-KJM-EFB Document 216 Filed 06/14/19 Page 20 of 20

 1                                         PROOF OF SERVICE

 2    I am over the age of 18 and not a party to this action. My business address is: 2329 Gateway
      Oaks Drive, Suite 200, Sacramento, CA 95833.
 3
      A true and correct copy of the foregoing document entitled:
 4
      PLAINTIFFS’ JOINT OPPOSITION TO DEFENDANT RITE AID CORPORATION’S
 5    MOTION TO EXCLUDE AND STRIKE UNTIMELY EVIDENCE AND EXPERT
      OPINION SUBMITTED WITH PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
 6    MOTION TO EXCLUDE PLAINTIFFS’ PROPOSED SAMPLING METHODOLOGY

 7    was served in the manner stated below:

 8    SERVED BY CM/ECF SERVICE: Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 135,
      on 6/14/2019, I served the following persons and/or entities by the Court’s CM/ECF service:
 9
      Eric W. Sitarchuk
10    Kelly A. Moore
      Benjamin P. Smith
11    Michael Q. Eagan
      Morgan, Lewis & Bockius, LLP
12    One Market, Spear Street Tower
      San Francisco, CA 94105-1596
13
      Catherine J. Swann
14    United States Attorney’s Office
      501 I Street, Suite 10-100
15    Sacramento, CA 95814

16    Michael L. Armitage
      Wm. Paul Lawrence
17    Charles S. Segal
      c/o Waters & Kraus
18    3141 Hood Street, Suite 700
      Dallas, TX 75219
19
      Jennifer L. Bartlett
20    Brian P. Barrow
      Bartlett Barrow LLP
21    225 S. Lake Avenue, Suite 300
      Pasadena, CA 91101
22
      I declare under penalty of perjury under the laws of the United States that the foregoing is true
23    and correct.

24
      6/14/2019                Sharon Brecht                          /s/ Sharon Brecht
25
        Date                   Printed Name                           Signature
26

27

28
